Exhibit 10.21

 

 

COLLECTIVE AGREEMENT

 

 

 

 

BETWEEN:

M.C. HEALTHCARE PRODUCTS

a division of Span Medical Products Canada inc.

Beamsville, Ontario.

(Hereinafter referred to as the

"COMPANY" of the First Part)

 

 

 

and

 

 

 

 

SHEET METAL WORKERS' INTERNATIONAL

ASSOCIATION, LOCAL UNION 540,

(Hereinafter referred to as the "UNION"

of the second part.)

 

 

 

 

 

 

 

 

 

 

 

 

Effective November 1, 2012 -- October 31, 2018

 

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Article 1.

UNION RECOGNITION

2

Article 2.

UNION SECURITY

2

Article 3.

RESERVATION OF MANAGEMENT FUNCTIONS

3

Article 4.

NEGOTIATING COMMITTEE

3

Article 5.

STEWARDS

4

Article 6.

DUTIES OF STEWARDS

4

Article 7.

COMPLAINT PROCEDURE

4

Article 8.

ARBITRATION

5

Article 9.

SPECIAL GRIEVANCE - DISCHARGE CASES

6

Article 10.

   MANAGEMENT AND UNION POLICY GRIEVANCES

6

Article 11.

   NO STRIKES - NO LOCKOUTS

7

Article 12.

   SENIORITY

7

Article 13.

   LAYOFF and BUMPING PROCEDURE

9

Article 14.

   VACANCIES

10

Article 15.

   INFORMATION

10

Article 16.

   LEAVE OF ABSENCE

10

Article 17.

   BULLETIN BOARDS

11

Article 18.

   SAFETY COMMITTEE

12

Article 19.

   UNION VISITS TO THE PLANT

12

Article 20.

   JURY DUTY

12

Article 21.

   BEREAVEMENT PAY

12

Article 22.

   GROUP INSURANCE PLANS

13

Article 23.

   EQUAL PAY FOR EQUAL WORK

14

Article 24.

   CHANGES IN WORK SCHEDULE

14

Article 25.

   TEMPORARY TRANSFERS

14

Article 26.

   HOURS OF WORK AND OVERTIME

15

Article 27.

   STATUTORY HOLIDAYS

16

Article 28.

   REST AND WASH UP PERIODS

17

Article 29.

   INJURED EMPLOYEES

17

Article 30.

   VACATIONS WITH PAY

17

Article 31.

   CLASSIFICATIONS AND WAGES

18

Article 32.

   DURATION OF AGREEMENT

21

 

 

 
 

--------------------------------------------------------------------------------

 

 

M.C. Healthcare Products

Page 2

 

Article 1.     UNION RECOGNITION

1.01

The Company recognizes the Union as the sole and exclusive Collective Bargaining
Agent for all employees save and except foremen, persons above the rank of
foreman, office and sales staff.

 

1.02

Employees who are not members of the bargaining unit shall not perform work on
any jobs which are included in the bargaining unit, except in the case of
instruction, or incidental teamwork that is minimal in duration and effect, or
an emergency situation, which is defined as a situation when a customer has a
production or shipping need subject to a short deadline when regular employees
who are qualified are not available.

 

1.03

The Company may continue to use temporary agency personnel, who are not
employees of the Company, in accordance with the following restrictions:

 

(a)

temporary agency personnel shall not be used when bargaining unit employees who
have the skill and ability to perform available work are on lay-off;

 

 

(b)

a temporary agency person shall be used for no more than 60 working days at a
time;

 

 

(c)

the Company shall not use consecutive terms of the same temporary agency
person or a different person in the same position, unless the position cannot be
reasonably filled as a normal vacancy or through the new hire process;

 

 

(d)

if a temporary agency person is hired by the Company within twelve (12) months
of working at the Company, then the probationary period for such person shall be
reduced to sixty (60) working days, provided that s/he worked at the Company at
least thirty (30) days in the previous twelve (12) months;

 

 

(e)

outside of the May through September period, the Company cannot use any more
than one temporary agency person for every five persons actively employed in the
bargaining unit; and

 

 

(f)

temporary agency personnel shall not be used to perform the work of an Operator
if there are employees in the bargaining unit with the necessary skill and
ability who are available to do the work on a training assignment, unless it
would create undue hardship or compromise customer requirements. The company
agrees to apply reasonable discretion in making temporary agency work
assignments; however a training/skill assessment plan will be followed to ensure
suitability for possible ongoing work.

 

Article 2.     UNION SECURITY

2.01

Every employee covered by this Agreement presently in the employ of the Company
shall, from the effective date of this Agreement, as a condition of continued
employment, become and remain a member in good standing of the Union. Every
employee whose employment commences hereafter, other than student employees as
defined in Article 31.05, shall, within thirty (30) working days of the
commencement of his employment, become and remain a member in good standing of
the Union as a condition of continued employment provided membership shall not
be unduly withheld or withdrawn from any employee.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

M.C. Healthcare Products

 Page 3

 

2.02

The Union may hold meetings on Company premises with permission from the
Company, which permission shall not be unreasonably withheld. A representative
of the Union may have access to the Company premises with reasonable
notification to the Company, so long as there is no unreasonable disruption to
the normal course of business. Employees and union officials shall not engage in
Union activity during working hours except as provided for in this Agreement.

 

Article 3.     RESERVATION OF MANAGEMENT FUNCTIONS

3.01

The Union acknowledges and agrees that it is the exclusive function and right of
the Company to generally manage the industrial enterprise or enterprises in
which the Company is from time to time engaged. Without restricting the
generality of the foregoing, Management's functions shall include:

 

 

(a)

The right to maintain order, discipline and efficiency, and in connection
therewith, to make and enforce reasonable rules and regulations not inconsistent
with the terms of this Agreement to be observed by its employees; the right to
discipline or discharge employees for just cause, provided that a claim of
unjust discipline or discharge other than a probationary employee may be the
subject of a grievance and dealt with as hereinafter provided.

 

 

(b)

The right to select and hire, discharge, transfer, assign to shifts, promote,
demote, classify, layoff, suspend and retire employees, the establishment of
work or job assignments and output of machines and operators. The above shall
not be exercised in a manner inconsistent with the terms of this Agreement.

 

 

(c)

The right to determine the work to be contracted out, the schedules of
production the methods, processes and means of production used, the right to use
improved methods, machinery and equipment, the engineering and designing of the
products and the control of material and parts to be incorporated in the
products produced.

 

 

(d)

The sole and exclusive jurisdiction over all operations, buildings, machinery,
tools and employees shall be vested in the Company.

 

Article 4.     NEGOTIATING COMMITTEE

4.01

The Company acknowledges the right of the Union to appoint or otherwise elect a
negotiating committee of not more than two (2) employees and will recognize and
deal with the said committee with respect to any such matter which properly
arises from time to time during the term of this Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

M.C. Healthcare Products

 Page 4

 

4.02

All members of the negotiating committee shall be seniority employees of the
Company.

 

4.03

The Union shall notify the Company in writing of the names of the negotiating
committee members and of any changes in personnel of the committee members
before the Company shall recognize them.

 

Article 5.     STEWARDS

5.01

The Company acknowledges the right of the Union to appoint (1) chief Steward and
(1) appointed Steward per shift to assist the employees in presenting grievances
to representatives of the Company.

 

5.02

The Stewards shall be seniority employees of the Company.

 

Article 6.     DUTIES OF STEWARDS

6.01

The Union acknowledges that stewards, members of committees, and Union officers
have regular duties on behalf of the Company and that such persons will not
leave their regular duties without the permission of their foreman or immediate
supervisor, which permission will not be unreasonably withheld. When resuming
their regular duties after being engaged in duties on behalf of the Union, they
will report to their foreman, informing him that they are ready to resume their
regular duties.

 

Article 7.     COMPLAINT PROCEDURE

7.01

It is the mutual desire of the parties hereto that employee complaints shall be
adjusted as quickly as possible. Both parties therefore agree that an employee’s
supervisor or designate must be informed as quickly as possible of any
employee’s complaint. An employee does not have a grievance until he has first
given his supervisor or designate an opportunity to adjust the complaint.

    7.02 If an employee’s complaint is not settled to the satisfaction of the
employee concerned within twenty-four (24) hours, or such longer period of time
as may be mutually agreed, then the steps of the grievance procedure may be
invoked in order, as set out below. (Subject to the limitation for probationary
employees per Articles 3.01(a) and 12.02).     7.03 Step No. 1: Within five (5)
working days after the grievance arose, but not thereafter, a Steward may state
the grievance of an employee or group of employees in writing and deliver a copy
to the supervisor of the employee(s) concerned or designate. After such
discussion as is necessary, the supervisor or designate shall provide a written
decision (or refusal to make a decision) and deliver a copy to the Operations
Manager and the Steward within three (3) working days of receipt of the
grievance.

 

 

 
 

--------------------------------------------------------------------------------

 



 



M.C. Healthcare Products

Page 5

 



7.04

Step No. 2: Within three (3) working days of receipt of the decision at Step No.
1, but not thereafter, the Chief Steward may submit the grievance in writing to
the Operations Manager. In such case, a meeting will be convened between the
Chief Steward and another Steward, with the Operations Manager and another
member of management. The Operations Manager shall provide a written decision
and deliver a copy to the Chief Steward within three (3) working days after the
meeting.

    7.05 Step No. 3: Within thirty (30) calendar days of receipt of the decision
at Step No. 2, but not thereafter, the Chief Steward or Union Staff
Representative may make a written request to the Operations Manager for a
further meeting, to be scheduled as soon as possible at a time of mutual
convenience. The Union Staff Representative will attend such a meeting with the
Chief Steward; one other Steward may also attend. If settlement is not reached
within three (3) working days of the meeting, then the matter may be referred to
Arbitration, as provided for in Article 8 below.     7.06 An individual Grievor
has the right to attend any discussions or meetings held in accordance with the
grievance procedure set out above.     7.07 Unless a settlement is made without
prejudice, it shall bind the parties and any employees who are or could be
affected. The same grievor(s) may not file any further grievances in respect of
the same subject matter.     7.08 Time limits described in this Article shall be
extended only by mutual written agreement. If the Company fails to provide a
timely response as required above, the grievance shall be deemed to be denied
and the Union may proceed to the next Step.     7.09 An employee's record will
be cleansed after a period of one (1) year if no further disciplinary action is
taken.    



 

Article 8.     ARBITRATION

8.01

Either party, after having exhausted the grievance procedure and providing the
grievance is one concerning the interpretation or alleged violation of this
Agreement, may make a request in writing to the other party to the Agreement
that the grievance be submitted to Arbitration.

 

8.02

No person shall be appointed as an arbitrator who has been involved in an
attempt to negotiate or settle the grievance, other than mediation.

 

8.03

The parties hereto, will equally share the costs of the Arbitrator.

 

 

 
 

--------------------------------------------------------------------------------

 



 



M.C. Healthcare Products

Page 6

 

8.04

No matter may be submitted to Arbitration which has not been properly carried
through all steps of the grievance procedure, unless otherwise mutually agreed
upon in writing.

 

8.05

The Arbitrator shall not be authorized to make any decision inconsistent with
the provisions of this Agreement nor to alter, modify or amend any part of this
Agreement.

 

8.06

The proceedings of the arbitrator will be expedited by the parties hereto and
the decision of the Arbitrator will be final and binding upon the parties
hereto.

 

8.07

At any stage of the grievance procedure, including Arbitration, the conferring
parties may have the assistance of the employees concerned and any necessary
witnesses and all reasonable arrangements will be made to permit the conferring
parties to have access to the plant to view disputed operations and to confer
with the necessary witnesses.

 

Article 9.     SPECIAL GRIEVANCE - DISCHARGE CASES

9.01

A claim by an employee other than a probationary employee that he has been
unjustly discharged from his employment, shall be treated as a grievance, if a
written statement of such grievance is lodged with the Operations Manager or
designate within five (5) days after the employee ceases to work for the
Company. All preliminary steps of the grievance procedure prior to Step No. 2
will be omitted in such cases.

 

9.02

When an employee has been dismissed without notice, he shall have the right to
interview his steward privately, for a reasonable amount of time, before leaving
the plant premises, not to exceed ten (10) minutes.

 

9.03

Such special grievance may be settled by confirming the Management's action in
dismissing the employee or by reinstating the employee with full compensation
for time lost or by any other arrangements which are just and equitable in the
opinion of the conferring parties.

 

Article 10.     MANAGEMENT AND UNION POLICY GRIEVANCES

10.01

If the Company has a grievance, it shall be filed in writing with the Chief
Steward, within five (5) working days of the time at which the Company knew or
ought to have known of the occurrence of the circumstances giving rise to such
grievance. A written disposition of the grievance must be given by the Union
within five (5) working days. If the grievance is not settled to the mutual
satisfaction of the conferring parties, it may be referred to arbitration.

 

10.02

A Union policy grievance, which is defined as an alleged violation of the
Agreement which concerns the employees generally within the bargaining unit, may
be brought by the Chief Steward within five (5) working days of the time at
which the Union knew or ought to have known of the occurrence of the
circumstances giving rise to such policy grievance. The Union may not file a
policy grievance in place of an individual grievance that would be untimely
under Article 7.

 

 

 
 

--------------------------------------------------------------------------------

 

 

M.C. Healthcare Products

 Page 7

 

Article 11.     NO STRIKES - NO LOCKOUTS

11.01

In view of the orderly procedure established by this Agreement for the settling
of disputes and the handling of Grievances, the Union agrees that during the
lifetime of this Agreement, there will be no strikes, slowdown or stoppage of,
or interference with work or production either complete or partial and the
Company agrees there will be no lockout of employees.

 

11.02

Should the Union claim that a cessation of work constitutes a lockout, it may
take the matter up with the Company as provided in Step No. 3, of the Grievance
Procedure.

 

11.03

The Union agrees it will not involve any employee or employees of the Company or
the Company itself in any sympathy strikes or secondary boycotts, or any other
disputes which may arise between any other employer and the employees of such
other employer.

 

Article 12.      SENIORITY

12.01

The Company shall establish seniority lists based on the most recent date of
hire. Copies of such lists shall be brought up to date and posted on the plant
bulletin board at six (6) month intervals. Seniority shall be accumulated on a
plant wide basis.

 

12.02

An employee will be considered on probation and will not be placed on the
seniority list until he has been in the employ of the Company and has actually
worked for ninety (90) days within a six (6) month period. After completion of
said probationary period, the seniority of the employee concerned will be
back-dated to the first day worked in said probationary period (“start date”)
and the employee’s name will be placed on the seniority list. If an employee
does not work ninety (90) days within a six (6) month period due to a lack of
work, the Company has discretion to re-hire the employee if work becomes
available.  In such case, the employee would have to start a fresh probationary
period and, if he actually works ninety (90) days within a subsequent six (6)
month period, the seniority of the employee concerned will be back-dated to the
first day worked following said re-hire (“start date”) and the employee’s name
will be placed on the seniority list.  For temporary agency persons hired in
accordance with 1.03 (d), this clause will apply in the same way. 

 

12.03

In all cases of an increase or decrease in the working force the following
factors will be considered:

  

 

(a)

Length of service;

 

 

 
 

--------------------------------------------------------------------------------

 



 

M.C. Healthcare Products

Page 8

 

 

(b)

Skill and ability to perform the work; skill and ability to perform the work may
include, prior experience and training in the type of job to be filled.
Assessment of skill and ability shall be the responsibility of the employer and
shall be exercised in a reasonable fashion.

 

Where the qualifications if factor (b) are relatively equal, factor (a) shall
govern. It is understood that probationary employees shall be the first to be
laid off and the last to be recalled.

 

12.04

Promotions to supervisory positions shall not be subject to the provisions of
this Agreement.

 

12.05

An employee will lose all his seniority if he:

 

 

(a)

Voluntarily leaves the employ of the Company;

 

 

(b)

Is discharged and is not reinstated pursuant to the provisions of this
Agreement.

 

 

(c)

He has been laid off and fails to return to work or to furnish a reason
satisfactory to the Company for not so doing within seven (7) working days after
the notice to return to work is given to him by the Company by registered mail
to his last address on file with the Company or otherwise, or if he overstays a
leave of absence without providing a satisfactory reason for so doing.

 

12.06

Employees laid off shall be retained on the seniority lists for a period of two
(2) years and will be subject to recall in accordance with the provisions of
this Agreement.

 

12.07

It shall be the duty of every employee to notify the Company promptly of any
change of address and any notice sent by the Company by registered mail to an
employee at his last address as recorded in the records of the Company shall be
sufficient and effective notice.

    12.08 An employee’s seniority shall continue to accumulate during a period
of illness or injury not exceeding two (2) years, provided no outside employment
is indulged in. The Company shall have the right to require a doctor’s
certificate from time to time during a period of illness or injury, including
prior to a return to work. The Company shall reimburse the employee for the cost
of medical certificates that it requires under this Article, up to a maximum of
$50 per certificate, provided that the certificate identifies at least the
following information:

 

 

(a)

if the employee continues to be absent, what it is about the employee’s work
that s/he is unable to perform;

 

 

(b)

if the employee is ready to return to work, the employee’s restrictions, if any;
and

 

 

 
 

--------------------------------------------------------------------------------

 

 

M.C. Healthcare Products

 Page 9

 

 

(c)

the prognosis for recovery, either in terms of a return to work or a return to
full duties.

 

12.09

The Company will provide the Union Office with a list of the employee’s names,
seniority dates, classifications and rates of pay on or about November 1 and May
1 each year.

 

Article 13.     LAYOFF and BUMPING PROCEDURE

13.01

The Company will provide five (5) working days notice of lay off to the
employees for shortage of work. The Company will make reasonable efforts to
endeavour to have the end of the notice period coincide with the end of an
employee’s regular work week.

 

Should the Company require work for less than 5 working days of a qualified
employee who is laid off, he may be recalled for a period of less than 5 working
days.

 

13.02

The foregoing shall not apply whenever such proposed layoffs, are due to fire,
power failure or causes beyond the Company’s reasonable control.

 

13.03

Bumping Procedure for non-Operator Employees;

 

 

(a)

Employees who are laid off may bump into an equal or lower rated classification
at that classifications’ current wage rate, subject to Article 12.03. If the
employee cannot exercise bumping rights, he will be laid off and recalled when
opportunities arise, again subject to Article 12.03. If a lay-off is indefinite
and if an employee decides not to exercise available bumping rights, he may so
notify the Company, in which case he will either (a) if the available position
was Operator Level 1, be considered to be on lay-off with normal recall rights
or (b) if any other position, be terminated from employment with no further
rights under the collective agreement.

 

 

(b)

 For the purposes of Article 13.03 and 13.04 “current” rate means the top rate
for the job, unless the employee in question cannot perform the full duties of
the job (after a reasonable familiarization period), in which case the current
rate will be the start rate.  Under no circumstances will the current rate be
higher than the employee's "home" rate (i.e. the pre lay off rate).  If an
employee is paid the start rate in a situation of bump or recall, the Company is
responsible to provide such on-the-job training as is necessary to allow the
employee to move to the job rate on a reasonably accelerated as he becomes fully
qualified and proficient.

 

13.04

Non-Operator employees who are on lay off or who are working in a lower rated
classification in accordance with Article 13.03 may be recalled to a higher
rated classification at that classification’s current wage rate, subject to
Article 12.03, and the following conditions:



 

 

 
 

--------------------------------------------------------------------------------

 

 

M.C. Healthcare Products  

Page 10

 

 

(a)

such employees can be recalled to a level that is lower, but cannot be recalled
to a level that is higher, than their “home” classification (i.e. no bump-ups);

 

 

(b)

employees will be recalled to their “home” classifications as soon as reasonably
required in accordance with work schedules or customer demands and Article
12.03;

 

 

(c)

if an employee is performing the duties of a classification higher than the
Operator Level 4 classification (whether his home classification or a lower
rated classification) for more than 75% of the time (measured over a period of
20 working days at 8 hours per day), that will be considered a recall situation
as described herein and not a temporary transfer;

 

 

(d)

a recall does not have to be posted unless there are employees currently in the
plant, with higher seniority than the employee to be recalled, who are working
at lower rated classifications.

 

Article 14.     VACANCIES for non-Operator Employees

14.01

Non-Operator employees covered by this Agreement shall be given the opportunity
to fill vacancies either in existing jobs or in new jobs created during the term
of this Agreement. The Company, along with the wage rate for the job, shall post
such vacancies for a period of five (5) working days. The successful
candidate(s) shall be selected by the Company from among qualified applicants,
in accordance with Article 12.03 above, without undue delay. If there are no
qualified applicants, the Company may fill the vacancy through the reasonable
exercise of its discretion.

 

Article 15.     INFORMATION

15.01

The Company shall supply the Union with a list of all employees acting in a
supervisory capacity and will indicate by appropriate job titles the nature and
extent of their duties.

 

15.02

The Union shall supply the Company with a list of all employees who have been
elected, or appointed stewards or Union Officers and will indicate the nature
and extent of their positions before the Company will recognize them.

 

15.03

In the event of rehiring after a layoff, the Chief Steward will be given a list
of all employees who are to be recalled.

 

Article 16.     LEAVE OF ABSENCE

16.01

The Company may grant leave of absence without pay to any employee for
legitimate personal reasons and any person who is absent with written permission
shall not be considered to be laid off and his seniority shall then continue to
accumulate during his absence for a period not to exceed six (6) months.
However, an employee who works elsewhere during a leave of absence without
written permission from the Company will be considered a quit and will be
immediately terminated.

 

 

 
 

--------------------------------------------------------------------------------

 

 

M.C. Healthcare Products 

 Page 11

 

16.02

The Company agrees to grant leave of absence to one of its replaceable employees
on the request of the Union to attend conventions, etc., of the Union. The total
of all such leave of absence will not exceed (20) twenty days in any one (1)
year.

 

16.03

The Company may grant time off during the regular work schedule to an employee,
if the absence can be accommodated without production disruption and is
requested at least five (5) days in advance. The foregoing does not apply to
Illnesses, emergency situations, or reasons mutually agreed upon between the
Company and the employee.

 

16.04

If an employee is unable to report for work due to illness or otherwise, then
s/he must telephone the plant prior to the start of work unless prevented from
doing so for a reason acceptable to the Company. S/he must first attempt to
speak directly to the supervisor or designate contact. If unavailable, the
alternative is to speak directly to the Operations Manager. If unavailable, the
alternative is to leave a message on the general company voice mailbox. Any such
communication or message must indicate the reason for absence and the expected
time or date of return to work.

 

16.05

An employee will earn one (1) paid day off or pay in lieu thereof to a maximum
of three (3) days per fiscal year if he has perfect attendance over four (4)
months as measured within the first, second or third trimester of the attendance
year (i.e. August to July). The day off must be scheduled so as to not interfere
with the normal operations of the Company and within the guidelines laid out in
the Company's Vacation Policy, especially the number of employees allowed to
book off at same time. This entitlement does not allow an employee to simply
call in and book the day off.

 

Article 17.     BULLETIN BOARDS

17.01

The Company will provide a Bulletin Board in the plant for the convenience of
the Union for the purpose of displaying notices, or other information of
interest to Local Union #540 members. All notices must be submitted to
Management for approval before being posted.

 

17.02

The Union agrees that it will not distribute or cause to be distributed any
pamphlets, advertising cards or other literature within the plant or property of
the Company unless prior approval in writing has been obtained from Management,
which approval shall not be unreasonably withheld.

 

 

 
 

--------------------------------------------------------------------------------

 

 

M.C. Healthcare Products 

 Page 12

 

Article 18.     SAFETY COMMITTEE     

18.01

The Company shall continue to make reasonable provisions for the safety and
health of the employees during the hours of their employment.

 

18.02

The Company shall pay the cost of safety prescription glasses or safety
prescription lenses to an maximum amount $150.00 (one hundred and fifty) every
two years.

 

18.03

The Company will pay the cost of the Safety footwear to each employee with one
year’s service, based on one (1) Company payment per year to a maximum of
$125.00 upon proof of sale.

 

Article 19.     UNION VISITS TO THE PLANT

19.01

The Company agrees to permit the necessary accredited Union Representatives to
enter the Company premises for the purpose of assisting in the adjustment of the
grievances covered by this Agreement. Such representative, before being admitted
to the premises, shall get clearance through the proper Company channels. All
requests will be made at least twenty-four (24) hours in advance.

 

Article 20.     JURY DUTY

20.01

Employees shall be paid the difference between day rate and Juror's Pay for time
lost when called for Jury Duty or Witness Duty. The difference shall also be
paid for subpoenaed Crown Witnesses.

 

20.02

The Company reserves the right to determine when an employee called for Jury
Duty may be expected to report to work.

 

20.03

A Representative of the Company shall interview him before his first call to be
told under what conditions he would be expected to return to work.

 

20.04

The employee or employees concerned must return to work daily upon discharge
from Jury Duty and will be required, if possible to present to the Company,
evidence signed by the Sheriff's office of the time called and released.

 

Article 21.     BEREAVEMENT PAY

21.01

The Company will provide bereavement leave as follows:

 

(a)

five (5) days for spouse (including common law spouse), child (including
step-child who is or was a dependent), mother, father, or grandchild;

 

 

 

 

(b)

three (3) days for sister, brother, mother-in-law, father-in-law; and 

 

 

 

 

(c)

one (1) day for brother-in-law, sister-in-law, step-child (never dependent) or
grandparent. 

 

 

 
 

--------------------------------------------------------------------------------

 

 

M.C. Healthcare Products        

   Page 13

 

Employees on bereavement leave will be paid for time lost from work during the
period of the leave. For clarification – any days taken as bereavement leave
will also count against an employee’s ESA entitlement to emergency leave.

 

Article 22.     GROUP INSURANCE PLANS

22.01

The Company agrees to contribute one hundred (100%) percent of the cost of
O.H.I.P. and to pay one hundred (100%) percent of the cost of the Group
Insurance Plan with the exception of drug plan for new employees hired after
November 1, 2006, and employees working past the age of 65 as noted below.

      The Group Insurance shall include the following benefits:       One
Hundred (100%) percent coverage for prescription drugs for employees with
employment start date before November 1, 2006. Employees with an employment
start date after November 1, 2006 will have and 80/20 reimbursement plan capped
at $2000 per year.

 

  Benefit Summary    Deductible $50.00 Single      $100.00 Married         Life
Insurance $ 20,000        

Accidental Death and

  Dismemberment $10,000         Extended Healthcare Care       –     Hospital
Care – Medical Services & Supplies – Professional Services – Vision – Drugs    
  This is a summary only, see Benefit Handbook for details.       The Company
further undertakes to assume their share of the cost of the Group Insurance Plan
and O.H.I.P. for employees for the balance of the next following two (2) months
after a sickness or layoff.       This shall not include payment for any
benefits which the policy does not permit. This clause shall remain in operation
so long as the current E.H.T. plan is in place.       An employee becomes
eligible for the group benefits described in this Article after one year of
employment.       Extended group benefits coverage cease at age 65 with the
exception of Life Insurance and Accidental Death and Dismemberment.

 

 

 
 

--------------------------------------------------------------------------------

 

 

M.C. Healthcare Products  

Page 14 

 

Article 23.     EQUAL PAY FOR EQUAL WORK

23.01

The Company undertakes to abide by the present legislation with respect to equal
pay for equal work.

 

Article 24.     CHANGES IN WORK SCHEDULE

24.01

In order that it may make representation the Union shall be notified of any
proposed permanent changes in the work schedule, except in emergencies.

 

Article 25.     TEMPORARY TRANSFERS for non-Operator Employees

25.01

Temporary transfer opportunities for non-Operator employees to higher rated
classifications will be assigned to the senior employee in the classification in
the department from which the Company chooses to draw, who has the skill and
ability to perform the work. These transfers will be limited to twenty (20)
working days (but may be extended by mutual agreement between the Union and the
Company).

 

25.02

If there is a temporary position that is expected to last longer than the twenty
(20) working days or longer agreed period set out in Article 25.01 above, then
it shall be posted as a temporary vacancy of up to ninety (90) working days. At
the end of the temporary vacancy (or such longer period as may be mutually
agreed between the Union and the Company), the successful applicant shall return
to his previous position. Nothing in this Article shall prevent the Company from
ending a temporary vacancy earlier than first expected.

 

25.03

For a temporary transfer under 25.02 to the classification of assembler or
above, there shall be an initial training/evaluation period of up to 3 working
days at his current rate. Once successful, he shall move to the new equal or
higher rate as per 25.04. If unsuccessful, he shall be returned to his regular
position.

 

25.04

If there is a temporary transfer under 25.01 or 25.02 to a higher rated
classification, the transferred employee shall be paid at the lowest rate in the
higher classification that is at least equal to or next higher than his regular
rate.

 

25.05

If it becomes apparent to the Company that a temporary vacancy will last longer
than the ninety- (90) working days or longer agreed period set out in Article
25.02 above, then it shall be posted as a normal vacancy.

 

25.06

Posting of a temporary vacancy or normal vacancy as required by Articles 25.02
and 25.03 above shall be in accordance with Articles 14 and 12.03.

 

25.07

Temporary transfer to equal or lower rated classifications will be assigned in
the Company’s reasonable discretion to an employee who has the skill and ability
to perform the work and who is reasonably available for transfer. If there are
two or more such employees, the Company will transfer the junior employee. The
employee will be paid his regular rate.

 

 

 
 

--------------------------------------------------------------------------------

 

 

M.C. Healthcare Products 

 Page 15

 

25.08

The Company has the right to temporarily transfer an employee for up to three
hours at a time anywhere in the plant at his current rate without posting. The
Company will transfer employees in its discretion by skill and ability, by
reverse seniority or on a volunteer basis.

 

25.09

If an employee is in a lay off or bump situation as described in Article 13.04,
and there is temporary work available in the employee’s “home” classification,
that employee will be preferred for the temporary transfer; if there is more
than one such employee, Article 12.03 governs.

 

Article 26.     HOURS OF WORK AND OVERTIME

26.01

The Company does not guarantee to provide work for the regular assigned hours or
for any other hours, and if it is necessary to reduce the number of hours, the
matter will be discussed with the negotiating committee before the change of
hours is put into effect.

 

26.02

 

 

(a)

The standard work week shall be forty (40) hours per week and eight (8) hours
per day for all members of the bargaining unit, except watchmen, janitors, and
servicemen.

 

 

(b)

If the Company requires a second or third shift, it will post a notice setting
out number of vacancies, positions and applicable shift premium, including a
sign-up sheet for qualified volunteers who are skilled and able.  The Company
reserves the right to directly approach individuals to request their cooperation
in filling the shift.  If necessary, the Company will assign any remaining
vacancies to qualified employees who are skilled and able, in inverse order of
seniority.  If the Company still cannot fill the vacancy, it will post it prior
to hiring from the outside.

 

26.03

Overtime at the rate of time and one half (1 1/2) of the employees regular wage
rate will be paid for all hours worked in excess of forty (40) hours per week.

 

26.04

For overtime distribution purposes, there are two kinds of overtime: shift
overtime and scheduled overtime. Shift overtime is overtime that is attached to
the beginning or end of a regular shift as may be required to keep up with the
Company’s production and shipping obligations and includes a call-back.
Scheduled overtime is weekend or holiday overtime as may be required for excess
shipping and production requirements or special projects. Overtime will be
distributed as follows:

 

 

(a)

for shift overtime, overtime will be distributed on a reasonably equitable basis
to the employees who normally perform the work and who are capable; it is
recognized that equitable does not mean exactly equal and that it is normal for
different employees to have different overtime hours totals at any particular
time; if the Company is not able to cover the shift overtime as above, then it
will be offered on a seniority basis to employees who have the skill and ability
to perform the work, and the overtime rate shall be based on their regular
hourly rate;

 

 

 
 

--------------------------------------------------------------------------------

 

 

M.C. Healthcare Products  

Page 16

 

 

(b)

for scheduled overtime, overtime will be offered on a seniority basis to
employees who have the skill and ability to perform the work, provided that the
overtime rate shall be based on Article 26:03;

 

 

(c)

employees only have to work overtime if they agree to do so; agreement shall not
be unreasonably withheld.

 

26.05

If there is shift overtime that is anticipated to be at least 2 hours, an
employee will be entitled to a 10 minute break at the outset of the overtime
assignment.  If the shift overtime is anticipated to be at least 4 hours, an
employee will be entitled to an additional 20 minute unpaid meal break (which
may be paid as part of the 4 hours at the company’s sole discretion).

 

Article 27.     STATUTORY HOLIDAYS

27.01

Employees shall be paid for time lost if they do not work on the following ten
(10) Statutory Holidays, subject to the following regulations:

 

NEW YEARS DAY

CIVIC HOLIDAY

GOOD FRIDAY

LABOUR DAY

VICTORIA DAY

THANKSGIVING DAY

CANADA DAY

BOXING DAY

CHRISTMAS DAY

DAY BEFORE CHRISTMAS

FAMILY DAY      

27.02

If any of the above holidays fall on a weekend, another day is to be substituted
and the day of observance so substituted shall be deemed to be the holiday for
the purpose of this Article.

 

27.03

An employee must have completed the probationary period in order to be eligible
to be paid for a plant holiday and must have worked on the scheduled working
days immediately before and immediately after such holiday, unless absent by a
Doctor’s Certificate.

 

27.04

Payment will be made to those employees eligible for Holiday Pay upon the basis
of the individuals regular hourly day rate and for the number of hours that
would normally have been scheduled for such individual for that day if the
holiday had not intervened.

 

27.05

Should emergencies or requirements warrant scheduling any work on a holiday,
employees who qualify for holiday pay and work on any of the above holidays
shall be paid such holiday pay plus double (2) time their straight hourly rate.

 

 

 
 

--------------------------------------------------------------------------------

 

 

M.C. Healthcare Products  

Page 17

 

Article 28.     REST AND WASH UP PERIODS

28.01

Employees shall be given one (1) fifteen (15) minute rest period in each workday
in addition to the regular scheduled lunch period.

 

28.02

Employees are required to be at work at their work stations (or as otherwise)
assigned until the buzzer goes to start the rest period or lunch period or end
of work day, and are expected to return to work at their work stations as soon
as the rest period or lunch period ends.

 

Article 29.     INJURED EMPLOYEES

29.01

An employee injured while at work and on the certification of a doctor is unable
to return to his regular duties, shall be paid his regular day rate, providing
the injury is a compensable one, for the balance of the day of the injury, less
any Workers' Compensation Payment received by the employee for that day.

 

Article 30.     VACATIONS WITH PAY

30.01

Those employees who are on the payroll of the company as of June 30th in any
year and who have been in the continuous employ of the Company for a period not
less than three (3) months shall be entitled to the following vacation:

 

 

(a)

Employees who have less than twelve (12) months seniority as of June 30th in any
year shall receive vacation pay in accordance with the regulations and
requirements of the Employment Standards Act.

 

 

(b)

Two (2) week's vacation after completing one (1) year's service with pay
calculated at the rate of four (4%) percent of the employee’s earnings after the
completion of twelve (12) months service.

 

 

(c)

Three (3) week's vacation with pay equivalent to six (6%) percent of the
employee’s earnings will be paid to those employees with five (5) years or more
service on June 30th in any year.

 

 

(d)

Four (4) week's vacation with pay equivalent to eight (8%) percent of the
employee’s earnings will be paid to those employees with ten (10) years or more
service on June 30th in any year.

 

 

(e)

Five (5) week's vacation with pay equivalent to ten (10%) percent of the
employee’s earnings will be paid to those employees with twenty-three (23) years
or more service on June 30th in any year.

 

30.02

Employees, who have more than two- (2) week’s vacation, shall apply for dates in
which they wish to take their additional time. Such dates shall be applied for
in writing to the Company Manager and mutually agreed upon between the Company
and employee sixty (60) days prior to the Vacation.

 

 

 
 

--------------------------------------------------------------------------------

 

 

M.C. Healthcare Products 

 Page 18

 

  Vacation days are non cumulative to the next or following year. Times not
taken in the appropriate year are considered lost.    

30.03

Vacation pay will be paid on a separate cheque.

 

Article 31.     CLASSIFICATIONS AND WAGES

31.01

Classification and wages shall be as set out in Schedule “A”, which is attached
to and forms part of this Agreement.

The employer agrees to increase the annual job rate for pre-November 1, 2005
employees as follows:

 

November 1, 2012          $0.30

 

November 1, 2013          $0.35

 

November 1, 2014          $0.35

 

November 1, 2015          $0.40

 

November 1, 2016          $0.40

 

November 1, 2017          $0.45

 

For employees with start dates after November 1, 2006 the seniority based wage
system per job classification applies per “Schedule A”

 

The following provisions shall also apply:

 

 

(a)

Lead Hand to receive $1.00 per hour above the top rate in their classification.
Department lead hand job descriptions (general) are for fabrication, welding,
paint shop, assembly and shipping departments. Lead Hands are appointed by
management and appointment and removal from Lead Hand positions are not subject
to the provisions of this agreement. Among their duties and responsibilities,
Lead Hands distribute work orders within the department and ensure the
following;

 

 

1)

work is completed to schedule;

 

2)

paperwork is accurately completed;

 

3)

assist in taking attendance

 

4)

assist in ensuring the quality of work is within the company guide-lines;

 

5)

troubleshoot machinery and die problems;

 

6)

completed parts moved to next department;

 

7)

department employees are kept busy at all times;

 

8)

assist in ensuring good housekeeping practice and orderly storage of tools;

 

9)

maximize safety and related actions from the Safety Walk report.

 

31.02

For the afternoon and night shift, if applicable, there shall be a shift premium
in effect of 60¢ per hour (afternoon shift) and 80¢ per hour (night shift).

 

 

 
 

--------------------------------------------------------------------------------

 

 

M.C. Healthcare Products 

 Page 19

 

31.03

Travel time to and from work sites outside the Company’s premises will be paid
for at the employee’s regular wage rate, or at the overtime rate if applicable.

 

31.04

If an employee is promoted or for non-Operator positions temporarily transferred
to a higher rated classification, then s/he shall be placed at a level on the
wage schedule that provides the same or next higher wage rate.

 

31.05

Student employees, not including co-operative, may be employed only from May 1st
until the Friday immediately before the Labour Day weekend. Student employees
shall be paid minimum wage in the first year they work; minimum wage plus 50¢ in
the second year they work; minimum wage plus $1.00 in the third year they work.

 

31.06

Classification Promotion

 

 

(a)

Skilled Trades: promotion from one Skilled Trade Level to the next higher Level
is strictly by promotion in accordance with Articles 14.01 and 12.03.

 

Operator:

 

 

(i)

promotion from one Operator Level to the next higher Level is by accumulation of
skills as per the chart below (and as otherwise described in the Letter of
Understanding Re: Transition Plan to Knowledge and Productivity Based Wage
System); for clarity, an Operator becomes eligible for promotion once 100%
efficiency** (as defined below the chart) is established at his/her current
Level plus at least one new skill is acquired at 100% efficiency at the next
Operator Level;

 

 

(ii)

as long as the work is available, there are no restrictions as to the number and
type of skills an Operator may accumulate;

 

availability of work for the purposes of accumulation of skills will be in
accordance with and subject to the following ratio ranges for Operator Levels
(based on bargaining unit members); the ratio ranges are targets and guidelines
only and may be impacted by future business demands and opportunities:

 

1: 15 to 50%

 

2: 15 to 30%

 

3: 15 to 30%

 

4: 15 to 25%

 

 

(iii)

when a skill becomes obsolete due to a discontinuance of a product line or a
technology change, the Operator will have his/her developmental plan adjusted to
ensure a reasonable amount of time is allotted to maintain his/her Operator
Level;

 

 

 
 

--------------------------------------------------------------------------------

 

 

M.C. Healthcare Products 

 Page 20

 

 

(iv)

subject to 31.06(b)(i) above, a classification promotion is obtained by
successful achievement of quality and productivity thresholds specified for each
work station, then maintained by the Operator for two months and beyond; the
actual promotion is implemented on the first day of the next period following
said two months;

 

 

(v)

Operators who are eligible for a classification promotion may elect to remain at
their current Operator Level, so as to be assigned to a smaller number of work
stations; provided that assignments will continue to be determined solely by the
Company in accordance with business needs and equitable distribution of work;
and

 

 

(vi)

Operators may request to be moved to a lower Operator Level at the next lower
wage rate, subject to the Company’s discretion to deny or defer any such request
in accordance with business needs and equitable distribution of work.

  

 

(vii)

Probationary Operators do not begin to receive credit towards productivity and
knowledge training hours until after 90 working days have been completed.

 

 

Operator Level 1

100% Efficiency** and $1.00/Hour Quality 

Learn 18 Workstations – minimum 1 team position 

[image.jpg]

Operator Level 2

100% Efficiency** and $0.90/Hour Quality 

Level 1 plus 2 Robots (1 Panasonic) and learn 12 new work stations 

[image.jpg]

Operator Level 3

100% Efficiency** and $0.80/Hour Quality 

Level 2 plus All Assembly Line Positions and then learn 8 new work stations

[image.jpg]

Operator Level 4

100% Efficiency** and $0.70/Hour Quality 

Level 3 plus Brake Presses and Bender Set-ups plus learn 6 new work stations
minimum & learn new work stations as assigned.

 

 

 
 

--------------------------------------------------------------------------------

 

 

M.C. Healthcare Products 

Page 21 

 

 

**100% Efficiency is considered to be achieved if at least 90% of the required
skills are at 100%+ efficiency and the remaining 10% (or less) of the required
skills are at 95%+ efficiency; for this purpose, 100% efficiency and 95%
efficiency are strict requirements. 

 

 

 

(b)

Shipper/Receiver: the Company may have one or more full-time Shipper/Receiver
positions classified at Operator Level 4. Otherwise, Shipper/Receiver and
Material Handler functions will be identified as a set of skills, each of which
(or a collection of which) may be performed by any Operator.

 

31.07

Productivity Increases are available to Operators and to Welders; for clarity,
productivity increases are not available to Skilled Trades other than welder or
to any full-time Shipper Receiver who is classified at Operator Level 4.
Productivity increases will be determined in accordance with Schedule “B”, which
is attached to and forms part of this Agreement.

 

 

Article 32.     DURATION OF AGREEMENT

32.01

This Agreement shall become effective on the first (1st) day of November, 2012
but is not retroactive and shall continue to operate for six (6) years from such
date and shall continue from year to year thereafter, unless either party
notifies the other in writing not less than sixty (60) days and not more than
ninety (90) days prior to the annual expiration date that a revision or
discontinuance is desired.

 

FOR THE COMPANY

 

 

FOR THE UNION

 

                    Jim Ferguson     Derek Evans                       Brian
Freeborn     Craig Sorge                       Marie Sitter     Marc Demore  

 

 

 
 

--------------------------------------------------------------------------------

 

 

M.C. Healthcare Products  

Page 22

 

Schedule “A”.     CLASSIFICATION AND WAGE SCHEDULE

The following schedule shows the current job rate and is subject to the
percentage increases set out below.

Classification

Effective

Start

Probation Completed

12 Months

18 Months

November 1st following 24th Month Anniversary

Skilled Trades Level 

Progression

$18.27

$18.67

$19.07

$19.47

 

3: Maintenance 

Year 2

Post November 1, 2006 New Hires

$19.87

Mechanic Level 3

Year 3

 

$20.22

 

Year 4

 

$20.62

 

Year 5

 

$20.97

 

Year 6

 

$21.37

 

Year 7

 

$21.72

01-Nov-12

Year 8

Prior November 1, 2005 New Hires

$22.02

01-Nov-13

Year 9

 

$22.37

01-Nov-14

Year 10

 

$22.72

01-Nov-15

Year 11

 

$23.12

01-Nov-16

Year 12

 

$23.52

01-Nov-17

Year 13

 

$23.97

 

Skilled Trades Level

Progression

$17.03

$17.43

$17.83

$18.23

 

2: R&D Mechanic 

Year 2

Post November 1, 2006 New Hires

$18.63

Level 2

Year 3

 

$18.98

 

Year 4

 

$19.38

 

Year 5

 

$19.73

 

Year 6

 

$20.13

 

Year 7

 

$20.48

01-Nov-12

Year 8

Prior November 1, 2005 New Hires

$20.78

01-Nov-13

Year 9

 

$21.13

01-Nov-14

Year 10

 

$21.48

01-Nov-15

Year 11

 

$21.88

01-Nov-16

Year 12

 

$22.28

01-Nov-17

Year 13

 

$22.73

 

 

 
 

--------------------------------------------------------------------------------

 

 

M.C. Healthcare Products  

Page 23

 

Classification Effective Start

Probation Completed

12

Months

18

Months

November 1st following  24th Month Anniversary

Skilled Trades Level   

Progression

$15.94

$16.34

$16.74

$17.14

 

1: Welder / R

Year 2

Post November 1, 2006 New Hires

$17.54

Mechanic Level 1/

Year 3

 

$17.89

Maintenance

Year 4

 

$18.29

Mechanic Level 2

Year 5

 

$18.64

 

Year 6

 

$19.04

 

Year 7

 

$19.39

01-Nov-12

Year 8

Prior November 1, 2005 New Hires

$19.69

01-Nov-13

Year 9

 

$20.04

01-Nov-14

Year 10

 

$20.39

01-Nov-15

Year 11

 

$20.79

01-Nov-16

Year 12

 

$21.19

01-Nov-17

Year 13

 

$21.64

 

Classification

Effective

Date

Classification promotion in accordance with Article 31.06 shall be to the next
higher wage rate and subsequent wage increases will occur on the next November
1st and each November 1st following.

November 1st

following

24 Months

Anniversary

Operator Level 4:

Year 1

Post November 1, 2006 New Hires

$16.97

 

Year 2

 

$17.37

 

Year 3

 

$17.72

 

Year 4

 

$18.12

 

Year 5

 

$18.47

 

Year 6

 

$18.87

 

Year 7

 

$19.22

01-Nov-12

Year 8

Prior November 1, 2005 New Hires

$19.52

01-Nov-13

Year 9

 

$19.87

01-Nov-14

Year 10

 

$20.22

01-Nov-15

Year 11

 

$20.62

01-Nov-16

Year 12

 

$21.02

01-Nov-17

Year 13

 

$21.47

 

 

 
 

--------------------------------------------------------------------------------

 

 

M.C. Healthcare Products  

Page 24

 

Classification

Effective Date

Classification promotion in accordance with Article 31.06 shall be to the next
higher wage rate and subsequent wage increases will occur on the next November
1st and each November 1st following.

November 1st following 24 Months Anniversary

Operator Level 3:

Year 1

Post November 1, 2006 New Hires

$15.93

 

Year 2

 

$16.33

 

Year 3

 

$16.68

 

Year 4

 

$17.08

 

Year 5

 

$17.43

 

Year 6

 

$17.83

 

Year 7

 

$18.18

01-Nov-12

Year 8

Prior November 1, 2005 New Hires

$18.48

01-Nov-13

Year 9

 

$18.83

01-Nov-14

Year 10

 

$19.18

01-Nov-15

Year 11

 

$19.58

01-Nov-16

Year 12

 

$19.98

01-Nov-17

Year 13

 

$20.43

        Operator Level 2: Year 1 Post November 1, 2006 New Hires $14.86   Year 2
  $15.26   Year 3   $15.61   Year 4   $16.01   Year 5   $16.36   Year 6   $16.76
  Year 7   $17.11 01-Nov-12 Year 8 Prior November 1, 2005 New Hires $17.41
01-Nov-13 Year 9   $17.76 01-Nov-14 Year 10   $18.11 01-Nov-15 Year 11   $18.51
01-Nov-16 Year 12   $18.91 01-Nov-17 Year 13   $19.36        

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

M.C. Healthcare Products  

Page 25

 

Classification

Effective

Start

Probation Completed

12 Months

18 Months

November 1st following 24th Month Anniversary

Operator Level 1:

Progression

$11.93

$12.33

$12.73

$13.13

 

 

Year 2

Post November 1, 2006 New Hires

$13.53

 

Year 3

 

$13.88

 

Year 4

 

$14.28

 

Year 5

 

$14.63

 

Year 6

 

$15.03

 

Year 7

 

$15.38

01-Nov-12

Year 8

Prior November 1, 2005 New Hires

$15.68

01-Nov-13

Year 9

 

$16.03

01-Nov-14

Year 10

 

$16.38

01-Nov-15

Year 11

 

$16.78

01-Nov-16

Year 12

 

$17.18

01-Nov-17

Year 13

 

$17.63

   

1st Year

2nd Year

3rd Year 

  Summer Students

Min. wage

Min. wage + 50¢

Min. wage + $1.00

 

 

 
 

--------------------------------------------------------------------------------

 

 

M.C. Healthcare Products  

Page 26

 

Schedule “B”.     PRODUCTIVITY INCREASES PROGRAM (“PIP”)

Measurement Process:

 

 

●

Operator’s productivity is measured as it is now and their goal is to maintain
above a threshold level** for all of the skills required for the Operator Level
at which they earn wages.

 

 

o

Operators within the first 18 months of employment follow the current wage
progression (Schedule “A”) and qualify for the PIP on and after their 24 month
anniversary date.

 

 

o

On and after the 24 month anniversary date, a worker may participate in the PIP
as follows:

 

 

■

PIP wage improvements are achieved by maintaining efficiency 10 percent points
above the threshold level for two months and beyond while maintaining quality
objectives. Successful workers will be increased to the next wage level in their
current classification beginning the next pay period. Once at the top wage
level, future increases will be in 25¢ increments.

 

**The threshold level is 100% Efficiency, which is considered to be achieved if
at least 90% of the required skills are at 100%+ efficiency and the remaining
10% (or less) of the required skills are at 95%+ efficiency; for this purpose,
100% efficiency and 95% efficiency are strict requirements.

 

 

●

Operator’s quality performance is measured through non-conformance reporting
process and defined as a cost per hour threshold they stay below for the
operational level of earned wages.

 

 

o

Set-up quality issues are not included (unless reasonableness of quantity
generated requires review by committee).

 

 

o

An example of the calculation is dollars of rework or scrap produced divided by
hours worked in the month. Therefore, $40 of cost of quality divided by 160
hours worked equals $0.25 per hour cost of quality.

     

Wage Classification

Productivity Threshold

Quality Threshold

Operator Level 1

100%

$1.00/hour

Operator Level 2

100%

$0.90/hour

Operator Level 3

100%

$0.80/hour

Operator Level 4

100%

$0.70/hour

10% Productive Gain

Move to next wage rate

Maintain classification threshold.

 

Coaching Process:

 

 

●

Under the guidance of the Monitoring Committee (as described in the Letter of
Understanding Re: Transition Plan to Knowledge and Productivity Based Wage
System):

 

 

o

If an operator has difficulty maintaining performance a coaching plan will be
developed.

 

 

 
 

--------------------------------------------------------------------------------

 

 

M.C. Healthcare Products 

 Page 27

 

 

o

Repetitive lapse in performance will require a corrective action plan be created
to replace the coaching plan.

 

 

o

Failure to correct performance after application of the corrective action plan
will result in the Operator returning to the previous Operator level at the next
lower rate of pay.

 

 

o

The corrective action plan will be recommended by the Monitoring Committee, but
is ultimately the responsibility of the Company if there is no consensus,
subject to the Union’s right to grieve on behalf of the affected employee.

 

 

 